                           Case 1:19-cr-00460-KMW Document 16 Filed 06/26/19 Page 1 of 5
.~                          Case 1:19-cr-00460-KMW Document 15 Filed 06/25/19                      Page 1 of 5


                                     5KADD EN, ARPS, SLA T E , MEAGHER & FLOM LL P
                                                             FOUR TIMES SQUARE

                                                           NEW Yo R K Io 03   r~::~=-~=?!-~--~===========,i      F'"IR"'4 / AF"F"ILIATE OF"F"I CES


                                                                                                                           BOS T ON

                                                              TEL : (212) 735-3   ~DS SONY                                ;~~r:;T~°,.
                                                                                                                        OS ANGELES
                                                               FAX : (212)735-2   OOCUMENT                               PALOALTO

         DIR ECT DtAL
     2 1 2 -735 - 2 100
                                                                www.skadden .c    ELECTRONICALLY FILED             w ~~~Z;NT.;>:o~ c
                                                                                                                           BEi.JiNG
         DI RECT FAX
                                                                                                                         BRUSSELS
     017-777-2100
         EMAIL AODR ~S
     DAV ID . ME ISTER @SK AD D EN. COM
                                                                                              /_ I
                                                                                      DOC #: --------;--,-
                                                                                            cra
                                                                                      DATE FILED:     ~ r 1 CJ ~~~~~~
                                                                                                                        •RANKF"URT
                                                                                                                        HONG KONG



                                                                                  "===============-.I
                                                                                  L                                        MUN
                                                                                                                         sAo
                                                                                                                            PARI ICH
                                                                                                                                  S
                                                                                                                                PAULO
                                                                                                                            SEOUL
                                                                                                                         SHANGHA I
                                                                                                                        S INGAPORE
                                                                             June 25, 201 9                                TOKYO
                                                                                                                         TORONTO


                          Via ECF

                          Hon . Kimba M . Wood
                          United States District Judge
                          United States Courthouse
                          Southern District of New York
                          500 Pearl Street
                          New York, NY 10007
                                                                                                 MEMO ENDORSED
                                             RE :    United States v. Todd Kozel, 19 Cr. 460 (KMW)

                          Dear Judge Wood:

                                  We respectfully submit this letter on behalf of Todd Kozel, to request a
                          modification of one bail condition in the above-referenced matter- specifically, to
                          request the removal of an ankle bracelet that provides electronic location monitoring
                          ("GPS Monitoring"). The U.S . Pretrial Services Office supports the request, but the
                          Government does not.

                                  Marlon Ovalles of Pretrial Services proactively reached out to defense
                          counsel by e-mail on June 13 , 2019, to inform us that there have been "no issues
                          whatsoever" in the half year since our client's arrest, during which time he has been
                          subject to continuous GPS Monitoring; and that Pretrial Services would consent to
                          the removal of the ankle bracelet if an application was made.

                                   The Government disagrees with Pretrial Services and the defense. We had
                          originally sought Assistant U.S . Attorney Louis Pellegrino's consent to the
                          modification on May 8, 2019, but that request went unanswered. On June 13 , we
                          forwarded Mr. Ovalles's email to Mr. Pellegrino and raised the request to the
                          Government again . On June 19, Mr. Pellegrino informed us that Mr. Kozel had been
                          indicted on that date (which he said the Government believes increases the risk of
                          flight), and that the Government would not consent to our modification request.

                                      For the reasons discussed below, the request should be granted .
       Case 1:19-cr-00460-KMW Document 16 Filed 06/26/19 Page 2 of 5
       Case 1:19-cr-00460-KMW Document 15 Filed 06/25/19                    Page 2 of 5


Hon . Kimba M. Wood
June 25, 2019
Page 2




      Background

              Mr. Kozel is a 52-year-old lJ S citizen with no criminal history . He
      currently lives in Manhattan with his wife and their 2-year-old daughter. On
      December 18, 2018, Mr. Kozel returned home to the U.S. from a trip to Europe,
      voluntarily and in the ordinary course. He was arrested upon arrival at John F.
      Kennedy International Airport, pursuant to a complaint charging wire fraud, wire-
      fraud conspiracy, and money-laundering conspiracy (18 Mag. 10663)-the same
      charges in the current indictment, all of which arise out of Mr. Kozel's divorce
      dispute with his former wife in Florida state court, as further described below.

               The bail conditions were not contested. By agreement with the Government,
      Mr. Kozel was ordered released by Magistrate Judge Freeman, on the following
      conditions: (i) $1 million personal recognizance bond secured by $1 million in cash,
      co-signed by his father and brother; (ii) suITender of travel documents and no new
      applications; (iii) travel restricted to the Southern District of New York, with travel
      also permitted to Pittsburgh, Pa., and Palm Springs, Calif., to visit family, if pre-
      approved by Pretrial Services, and with any other temporary travel requiring the
      consent of both the U.S. Attorney's Office and Pretrial Services; and (iv) GPS
      Monitoring. He satisfied all of the bail conditions on December 19, the day after his
      arrest, and was duly released.

              Mr. Kozel has abided by the conditions of his release since the day of his
      release more than six months ago, without incident, as Mr. Ovalles of Pretrial
      Services confirmed in his June 13 e-mail. In fact, during this period Mr. Kozel has
      requested and received permission from Pretrial Services to travel not only to Palm
      Springs (once) and Pittsburgh (on three occasions), but also to Miami, Fla. (on one
      occasion, with the approval of the U.S . Attorney's Office), to meet with his attorneys
      in his ongoing divorce-related litigation . Mr. Kozel has always stayed in touch with
      Pretrial Services and has always returned home to New York as required.

      Argument

              In light of Mr. Kozel's background, his conduct since the date of his release
      more than six months ago, and the nature of the charges in this matter, we
      respectfully submit that GPS Monitoring falls far beyond the "least restrictive"
      combination of conditions that will "reasonably assure the appearance of [Mr. Kozel]
      as required and the safety of any other person and the community," and that the ankle
      bracelet should therefore be removed. 18 U.S .C. § 3142(c)(l)(B). The remaining
      conditions- including Mr. Kozel's surrender of travel documents, and the $1 million
      personal recognizance bond secured by $1 million in cash posted by his father- will
       Case 1:19-cr-00460-KMW Document 16 Filed 06/26/19 Page 3 of 5
        Case 1:19-cr-00460-KMW Document 15 Filed 06/25/19 Page 3 of 5


Hon . Kimba M. Wood
June 25, 2019
Page 3




      more than "reason ab Iy assure" Mr. Kozel's appearance and the safety of the
      community.

              Although Mr. Kozel did not contest the GPS Monitoring condition on the day
      of the an-est, it is now abundantly clear that the condition is excessive and unjust.
      For one thing, the ankle bracelet is painful : It has abraded the skin on Mr. Kozel's
      lower leg, and it is becoming increasingly uncomfortable with the heat of summer.
      Furthermore, the bracelet is obstructing his and his family's sleep . For instance,
      apart from the discomfort that the bracelet causes Mr. Kozel, the bracelet's voice
      alarm sometimes blares loudly at night due to technical issues, waking his 2-year-old
      daughter.

             The Government has never suggested that Mr. Kozel poses a risk to the
      community . The only question therefore is whether he is a flight risk-and, if he is,
      whether the conditions other than the ankle bracelet can reasonably assure his
      appearance in court as required .

              Mr. Kozel is not a flight risk. He has strong ties to the U.S . He was born and
      raised in Pittsburgh, Pa., and he attended Boston College and Southern Methodist
      University as an undergraduate before going into the family business : oil and gas. In
      1988, he and his two brothers founded Texas Keystone Inc., a Pennsylvania-based
      company engaged in oil and gas exploration and development. A decade later, Mr.
      Kozel founded and served as chief executive officer of another oil company, Gulf
      Keystone Petroleum Ltd., which was listed on the Alternative Investment Market of
      the London Stock Exchange in 2004 . In that context, he worked and traveled abroad
      extensively; but he has always maintained ties to the U.S., where his family lives.
      He was married for 18 years to his now former wife, Ashley Kozel, and they had two
      daughters together. Ashley filed for divorce in August 2010, and she and Mr. Kozel
      settled their divorce in January 2012, with the daughters remaining with their mother
      in Florida. In October 2012, Mr. Kozel married Inga Kozel (nee Buividaite), and in
      November 2016 they had a daughter here in the US Mr. Kozel and Inga live in
      Manhattan, where their daughter attends preschool . They have every intention of
      remaining and raising their daughter here.

              The charges do not establish a risk of flight that would warrant an ankle
      bracelet, which is an onerous condition. If the mere existence of charges like those
      in the indictment provided sufficient motive to flee (as the Government appears to
      believe), then ankle bracelets would be commonplace in such cases . But to the
      contrary, defendants charged with financial frauds in this district are routinely
      released on bail conditions that do not include GPS Monitoring. For example, Raj
      Rajaratnam, the billionaire Galleon Group founder who stood accused in this district
      in one of the largest insider-trading cases in U.S . history, was released on conditions
          Case 1:19-cr-00460-KMW Document 16 Filed 06/26/19 Page 4 of 5
          Case 1:19-cr-00460-KMW Document 15 Filed 06/25/19 Page 4 of 5


Hon . Kimba M. Wood
June 25, 2019
Page 4




      including travel restrictions, surrender of travel documents, and a personal
      recognizance bond, secured in part by cash or property-but no GPS Monitoring. 1
      Likewise, Raj at Gupta, the Goldman Sachs director who was alleged to have
      participated in Rajaratnam's scheme, was released on a personal recognizance bond,
      secured by property, with travel restrictions, and with surrender of travel documents
      required-but without GPS Monitoring. 2 Here, too, that more onerous condition
      simply is not required.
              Moreover, Mr. Kozel has every intention of addressing the charges at trial.
      Indeed, the charges are, to say the least, atypical, particularly in this district, in that
      they arise entirely out of Mr. Kozel's contentious divorce proceedings in Florida,
      such that a trial in this case will necessarily re-litigate issues from a divorce case,
      some of which are now on appeal in Florida. The divorce dispute was initially
      resolved in January 2012, through a settlement agreement in which Mr. Kozel
      agreed, among other things, to transfer 23 million shares of Gulf Keystone Petroleum
      Ltd. to his former wife, Ashley-an equity interest that was then delivered to her in
      four tranches, collectively worth roughly $130 million on the dates of delivery, and
      which she quickly liquidated with an enormous gain. Although there is scant detail
      in the indictment, the charges appear to resurrect a dispute following the divorce
      settlement, where Ashley sued Mr. Kozel in Florida state court for delivering the
      Gulf Keystone shares to her a few weeks past the date agreed to in the divorce
      settlement. The alleged fraud here is premised on Ashley's state court claim that she
      would have profited more had Mr. Kozel delivered the shares to her sooner, given
      fluctuations in the share price at the time-and the accusation in the indictment, just
      as Ashley contended in Sarasota County, Fla., is that Mr. Kozel schemed to deprive
      her ofan even greater gain beyond the $130 million in value that she received . On
      Ashley's claim of opportunity loss, the trial court entered a $34 million judgment,
      which the Florida Second District Court of Appeal has stayed pending appeal.
      Whether the "late" delivery of the shares in question satisfied the divorce settlement
      agreement's cure provision or was separately actionable therefore remains in dispute
      in the Florida courts. In any event, now that the U.S . Attorney's Office has
      regrettably decided to pick up the divorce litigation, Mr. Kozel has ample basis to
      defend himself here in the Southern District, and he intends to do so vigorously.

                 In sum, any conceivable risk of flight that Mr. Kozel may pose is more than
      sufficiently addressed by the remaining bail conditions: surrender of travel
      documents, travel restrictions, and a substantial bond fully secured by cash posted by



      1
          c·nired Stares v.   R.ajaraflw111 ,   I :09-cr-01184 (S .D .N. Y. Oct. 16, 2009).
          C:niredStates v. G upta , l:l l-cr-00907 (S .D.N.Y Oct. 26, 2011).
         Case 1:19-cr-00460-KMW Document 16 Filed 06/26/19 Page 5 of 5
           Case 1:19-cr-00460-KMW Document 15 Filed 06/25/19 Page 5 of 5

Hon . Kimba M. Wood
June 25, 2019
Page 5




        Mr. Kozel's father. We are available at the Court's convenience to be heard on this
        matter.

        Conclusion

                For the reasons set forth above, we request that the GPS Monitoring
        condition of release be removed .

                                                 ~ct


                                                ~xd   :eister
                                                Jocelyn E. Strauber
                                                Daniel Merzel
                                                SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                                Four Times Square
                                                New York, NY 10036
                                                (212) 735-2100

                                                Attorney s.for Todd Kozel

cc (by e-mail):   Louis Anthony Pellegrino
                  Assistant U.S . Attorney




                                           _-_-C- ( ~          n-,. ur,-aJ...
                                                              KIMBA M. WOOD
                                                                  U.S.D.J.
